Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1 – 20 are presented for examination. 

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 120 is acknowledged. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/18/2021 was received.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: 

a processing device operatively coupled to the memory component, the processing device to perform operations comprising: 

sampling a set of memory cells of a respective plurality of memory cells of a data block of the plurality of data blocks of the memory component; 

generating a distribution statistic for the data block based on a reliability statistic for each of the sampled set of memory cells;

determining, based on the distribution statistic, whether a read disturb stress is uniformly distributed or non-uniformly distributed across the data block; and 

responsive to determining that the read disturb stress is non-uniformly distributed across the data block, relocating a first subset of the data block to another data block of the plurality of data blocks of the memory component, wherein the first subset of the data block is associated with a higher concentration of read disturb stress than other subsets of the data block
Claim 12
responsive to determining that the read disturb stress is uniformly distributed across the data block, relocating a second subset of the data block to another data block of the memory component, wherein the second subset of the data block comprises a larger portion of the data block than the first subset of the data block.

identifying, in view of the distribution statistic, one or more portions of the sampled set of memory cells that satisfy a reliability statistic criterion, wherein the first subset of the data block comprises the identified one or more portions of the sampled set of memory cells.
Claim 15
determining that a respective reliability statistic for each memory cell of the one or more portions of the sampled set of memory cells exceeds a threshold reliability statistic.
Claim 16
responsive to determining that a respective reliability statistic for each memory cell of the sampled set of memory cells falls below a threshold reliability statistic, determining that the one or more portions of the sampled set of memory cells are associated with a particular range of reliability statistics that are adjacent to the threshold reliability statistic.


Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 7, the limitation “significantly smaller” is indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. One of ordinary skill in the art would be unclear the scope of the language. 

Claim 10 recites the limitation "the respective relatability statistics ".  There is insufficient antecedent basis for this limitation in the claim.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all 

Claims 1 – 5, 8, 9, 11 – 15, and 17 – 20 are rejected on the ground of nonstatutory double patenting over claims 1, 2, 4, 6, 11, and 13 of U.S. Patent No. 10,956,053 since the claims, if allowed, would improperly extend the “right to exclude” already granted in the patent.
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows: 

Claim 1 – Application 17/178,976
Claim 1 – Patent 10,956,053
A method comprising: sampling a set of memory cells in a data block of a memory component;
A system comprising: a memory component; and a processing device, 
operatively coupled with the memory component, to:
generating a distribution statistic for the data block based on a reliability statistic for each of the sampled set of memory cells;
obtain a reliability statistic for each of a set of sampled memory cells in a data block of the memory component; 
determining, based on the distribution statistic, whether a read disturb stress is 


relocate data of the subset of the data block to another data block of the memory component


One of ordinary skill in the art would clearly recognize independent claim 1, of application 17/178,976 is an obvious variation of the claimed subject matter of independent claim 1, of patent 10,956,053. Specifically, both claim 1, of the current application 17/178,976, and claim 1, of patent 10,956,053 discloses such steps as: “generating a distribution statistic for the data block based on a reliability statistic for each of the sampled set of memory cells” and “determining, based on the distribution statistic, whether a read disturb stress is uniformly distributed or non-uniformly distributed across the data block”. 

Therefore, one of ordinary skill in the art would recognize the method claim 1, of the current application 17/178,976, as performing the operations of the apparatus of claim 1, of U.S. Patent 10,956,053, and as such are obvious variants of each other.

Claim 2 – Application 17/178,976
Claim 13 – Patent 10,956,053
Claim 3 – Application 17/178,976
Claim 13 – Patent 10,956,053
Claim 4 – Application 17/178,976
Claim 6 – Patent 10,956,053
Claim 5 – Application 17/178,976
Claim 2 – Patent 10,956,053
Claim 8 – Application 17/178,976
Claim 4 – Patent 10,956,053
Claim 9 – Application 17/178,976
Claim 11 – Patent 10,956,053
Claim 11 – Application 17/178,976
Claim 1 – Patent 10,956,053
Claim 12 – Application 17/178,976
Claim 13 – Patent 10,956,053
Claim 13 – Application 17/178,976
Claim 13 – Patent 10,956,053

Claim 6 – Patent 10,956,053
Claim 15 – Application 17/178,976
Claim 2 – Patent 10,956,053
Claim 17 – Application 17/178,976
Claim 1 – Patent 10,956,053
Claim 18 – Application 17/178,976
Claim 13 – Patent 10,956,053
Claim 19 – Application 17/178,976
Claim 13 – Patent 10,956,053
Claim 20 – Application 17/178,976
Claim 6 – Patent 10,956,053


Allowable Subject Matter
Claims 6, 7, 10, and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

JEON; SEUNGJUNE et al.	US 20150006976 
Bernat; Andrew R. et al. 	US 20200081648 
Al Dar; Ronen et al.		US 8694854 
Li; Yi et al. 			US 9026869 
determining, based on the distribution statistic, whether a read disturb stress is uniformly distributed or non-uniformly distributed across the data block;

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL F MCMAHON whose telephone number is (571)270-3232. The examiner can normally be reached Monday-Thursday 9am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on (571) 270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.